Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
 Non-Final Rejection 

The Status of Claims:
Claims 1-9 are pending. 
Claims 1-9 are rejected. 


DETAILED ACTION
1. 	Claims 1-9 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/KR2019/001158 01/28/2019, which claims a foreign priority document, REPUBLIC OF KOREA 10-2018-0012511 01/31/2018.
    Drawings
3.         The drawing filed on 7/31//20 is accepted by the examiner. 
        IDS
4.          The IDS filed on 7/31/20 have been reviewed by the examiner.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diabetes complications.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the claimed Formula I such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those .
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diabetes complications requires identifying those patients who will acquire the disease before psoriasis occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) There is no working example of such a preventive procedure in man or animal in the specification.  3) The claims rejected are drawn to clinical preventative medicine and are therefore physiological in nature.  4) The state of the art is that no general procedure is art-recognized for determining which patients generally will become the patients with psoriasis before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in diabetes complications with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of diabetes complications generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent diabetes complications generally.  That is, the skill is so low that no compound effective generally against diabetes complications has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases.
The Examiner suggests deletion of the word “preventing” from the claims.

.Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Shin et al ( Bioorganic & Medicinal Chemistry Letters 9 (1999) 869-874).


    PNG
    media_image1.png
    288
    569
    media_image1.png
    Greyscale

(see page 870, scheme 1) 
    PNG
    media_image2.png
    234
    1219
    media_image2.png
    Greyscale

(see page 870,  a section of Biological Activity)
With respect to claims 5-6, regardless of the intended use for inhibiting formation of an advanced glycation end-product (AGE) and diabetic neuropathy, diabetic nephropathy, diabetic myocardial infarction, diabetic retinopathy, diabetic cataracts, and diabetic ulcers, they are identical with the claims since the claims are directed to the pharmaceutical composition claims.

Claim(s) 1-2, 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Shimada et al (Fitoterapia 82 (2011) 1272–1278).
Shimada et al discloses a pharmaceutical composition containing chrysin derivatives for treating Type 2 diabetic TSOD mice in in the followings:

    PNG
    media_image3.png
    191
    338
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    541
    1051
    media_image4.png
    Greyscale

(see page 1277, ,Fig 4 )

    PNG
    media_image5.png
    485
    655
    media_image5.png
    Greyscale

(see page 1273, ,a section of 2.5 animal model and administration )
With respect to claims 5-6, regardless of the intended use for inhibiting formation of an advanced glycation end-product (AGE) and diabetic neuropathy, diabetic nephropathy, diabetic myocardial infarction, diabetic retinopathy, diabetic cataracts, and diabetic ulcers, they are identical with the claims since the claims are directed to the pharmaceutical composition claims.

Claim(s) 1-2, 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Takemoto et al ( US 2017/0071902 A1)..
Takemoto et al discloses a pharmaceutical composition containing chrysin derivatives for treating the complications of diabetes in the followings:

,/

    PNG
    media_image6.png
    885
    671
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    473
    644
    media_image7.png
    Greyscale

(see page 11, claims 1,4-5)

    PNG
    media_image8.png
    100
    641
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    98
    649
    media_image9.png
    Greyscale

(see page 6, a paragraph#0062)
With respect to claims 5-6, regardless of the intended use for inhibiting formation of an advanced glycation end-product (AGE) and diabetic neuropathy, diabetic nephropathy, diabetic myocardial infarction, diabetic retinopathy, diabetic cataracts, and diabetic ulcers, they are identical with the claims since the claims are directed to the pharmaceutical composition claims.



Conclusion
	
Claims 1-9 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/11/2021